A city fire truck collided with defendant’s bus while the bus was crossing a street intersection in Jamaica, borough of Queens. The three plaintiffs, firemen, who were on the truck, brought action against the owner of the bus to recover for personal injuries sustained. The jury rendered a verdict in favor of the plaintiff MeCusker in the sum of $15,000, a verdict in favor of plaintiff Reichert in the sum of $500, and a verdict of “ no award ” to plaintiff Bierweiler on the ground, apparently, that both he and the driver of the bus were guilty of negligence contributing to the accident. The verdicts in favor of plaintiffs MeCusker and Reichert were set aside. A motion to set aside the verdict against plaintiff Bierweiler was denied. Plaintiffs appeal from the order. Defendant appeals from so much thereof as denies its motion to dismiss the complaint on the grounds stated at the close of plaintiffs’ [defendant’s] case. Order modified so as to provide that the motion to set aside the verdicts in favor of plaintiffs MeCusker and Reichert be denied. As so modified, the order is affirmed, with costs to said plaintiffs, the verdicts in their favor reinstated, and judgment directed to be entered thereon. Lazansky, P. J., Carswell, Johnston and Close, JJ., concur; Adel, J., dissents and votes to affirm, without modification, with the following memorandum: The trial court set aside the verdicts in favor of plaintiffs MeCusker and Reichert on the ground that as to them the verdicts were against the weight of the credible evidence. He saw' and heal'd the witnesses. His judgment should not be interfered with, especially where the evident conclusion of the jury was that the driver of the fire truck was negligent in its operation.